Case 1:20-cv-00260-DNH-ATB Document 18 Filed 10/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

CSL BUILDING GROUP, LLC D/B/A
PROZONE ATHLETIC,

Plaintiff,

V.

GUNHILD H. ZHU AND ACE ANDERSON
GROUP LLC,

Defendants.

STIPULATION OF DISMISSAL
Civil Action No. 1:20-cv-260 (DNH/ATB)

 

 

 

 

 

 

U.S. DISTRICT COs. ND, OF NY,
| . f F4
es hess) cat
oct -& 2020
AT O'CLOUK
John M. fomurad, Clerk - Utica

 

 

IT IS HEREBY STIPULATED AND AGREED, by and on behalf of the

parties and their respective counsel in this action, that the above-captioned action is

voluntarily dismissed, with prejudice, against all parties, pursuant to the Federal Rules

of Civil Procedure 41(a)(1)(A)(ii).

Dated: October 5, 2020
Saratoga Springs, New York

THE SGAMBETTERA LAW FIRM

/s Matthew J. Sgambettera

Dated: October 5, 2020
Albany, New York

BOND, SCHOENECK & KING, PLLC

/s Ryan P. Keleher

 

 

Matthew J. Sgambettera, Esq. (510996)
Attorneys for Plaintiff CSL Building Group,
LLC D/B/A Prozone Athletic

480 Broadway, Suite 316

Saratoga Springs, New York 12866
Telephone (518) 505-4962

Email: msgambettera@gmail.com

Ryan P. Keleher, Esq. (515612) |
Attorneys for Defendants Gunhild H. Zhu
and ACE Anderson Group LLC

22 Corporate Woods Blvd., Suite 501
Albany, New York 12211

Telephone (518) 533-3000

Email: rkeleher@bsk.com

 

  
  

DAVID N.
United Statg
Dated: / oh

Utica, NY —_sg6659.2 10/5/2020
